Citation Nr: 1116552	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied the Veteran's petition to reopen the claims for service connection for emotionally unstable personality and a lower back disability as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a November 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Evidence associated with the Veteran's claims file, including a June 1992 letter from the Social Security Administration (SSA) and the Veteran's testimony during the November 2010 hearing, reflect that he is in receipt of SSA disability benefits and that they are reportedly for back and psychiatric disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are reportedly directly relevant to the petitions to reopen the claims for service connection for psychiatric and lower back disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).

During the November 2010 hearing, the Veteran alluded to the fact that he had received recent treatment for a back disability, but the locations of such treatment were not specified.  For example, he testified that he was treated "in Nashua" for his back problems and his representative noted an MRI report from 2009 which reportedly showed degenerative changes in the spine.  However, there are no recent treatment records in his claims file.  Thus, a remand is also necessary to attempt to obtain any additional relevant treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for psychiatric and back disabilities, to include the dates of any such treatment.

3.  Take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for psychiatric and back disabilities from any sufficiently identified VA or private medical facility from which records have not yet been obtained.

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

4.  If either claim is reopened, the agency of original jurisdiction (AOJ) should consider whether a VA examination or opinion is warranted.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



